Citation Nr: 9917662	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for low back disorder, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1954 to 
December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in March 1998 when 
it was remanded for additional development.


REMAND

In March 1998, the Board remanded this case to the RO for 
additional development including acquisition of medical 
records dating from 1993, acquisition of all VA medical 
records, and scheduling of a VA examination for the 
appellant.  Following completion of the additional 
development, the RO was directed to readjudicate the present 
claim.

A computer record indicates that although a VA examination 
was scheduled for September 18, 1998, the appellant failed to 
report.  

Individuals for whom re-examinations have been authorized and 
scheduled are required to report for such examinations.  
38 C.F.R. § 3.327(a) (1998).  If the veteran fails without 
adequate reason to respond to an order to report for a VA 
medical examination within 1 year from the date of request 
and payments have been discontinued, the claim for such 
benefits will be considered abandoned.  38 C.F.R. § 3.158(b) 
(1998).  Moreover, regulations provide that if the claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
the death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a), (b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
burden is on the Secretary of VA to demonstrate that notice 
was sent to the appellant's latest address of record, and 
that, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (1998)) 
or "good cause" (see 38 C.F.R. § 3.655 (1998)) for failing 
to report for the scheduled examination.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

As the appellant's representative points out in its June 1999 
written brief presentation, no copy of the letter notifying 
the appellant of his scheduled VA examination is contained in 
the claims folder.

Further, although the appellant's representative contends 
also that the local representative was not afforded an 
opportunity to file a VA Form 646, a March 1999 document in 
the claims folder suggests strongly that the local 
representative was indeed afforded such an opportunity but 
elected not to file a Form 646.  

Of particular concern in this case is the veteran's address.  
The Board notes that RO correspondence was sent to house 
number 39268, while the house number on the veteran's check 
and financial records is 39294.  This raises the possibility 
that the veteran has not received notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO should write to the veteran at 
both numbers 39268 and 39294.  It should 
ask him to verify his correct address.  
It should notify him that the claim for 
an increase must be denied if he misses 
an examination without good reason.  It 
should ask him why he missed the 
previously scheduled examination.  It 
should ask him if he is willing to report 
for another examination.  

2.  If the veteran explains good cause 
for missing the previous examination, and 
is willing to report for examination, the 
RO should schedule a comprehensive VA 
orthopedic examination specifically to 
determine the nature and severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
notified fully of the consequences of 
failing, without good cause, to report 
for the examination.

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include x-rays 
of the spine.  The physician should be 
specifically requested to proffer an 
opinion as to the specific etiology of 
the veteran's low back disorder.  In that 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the specialist should be 
advised to address the functional 
impairment of the veteran's back 
disability in connection with the 
criteria set forth by the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, 
and to conduct range of motion (ROM) 
testing.  To this end, the examiner 
should particularly address the degree of 
severity and medical findings which 
specifically correspond to the criteria 
listed in the Rating Schedule for the 
service-connected back disorder.  The 
report should list all subjective 
complaints and objective findings in 
detail, particularly findings concerning 
any neurological manifestation, and the 
exact ROM of the back.  The ROM should be 
set forth in degrees, and the report 
should include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the back 
caused by any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the spine during 
flare-ups or when the segment of the 
spine is repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (1998) (functional loss may be due 
to pain, supported by adequate 
pathology).  The factors upon which the 
opinions are based as well as all 
pertinent symptomatology and medical 
findings must be set forth in detail.  
The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the veteran's claims 
folder.  The veteran's complete claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the actual physical examination of the 
veteran to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should indicate in the 
examination report that he or she has 
reviewed the claims folder.  The examiner 
should provide full rationale for the 
opinions expressed.

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, it is 
incumbent upon the rating board to return 
the report to the physician as inadequate 
for rating purposes.  Green v. Derwinski, 
1Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

4.  After completion of the above, the RO 
should readjudicate the claim presently 
certified for appeal with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  The 
claim should be readjudicated under the 
Court's holding in DeLuca, supra, and the 
RO should make sure that any issue that 
is inextricably intertwined is properly 
adjudicated prior to returning the case 
to the Board for further appellate 
review.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991) (piecemeal adjudication 
of veterans' claims is to be avoided).  
Finally, the RO should consider carefully 
and with heightened mindfulness the 
benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

5.  If the veteran's claim for an 
increased disability evaluation remains 
denied, the RO should then consider 
whether the veteran's case should be 
referred to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. §§ 3.321 or 4.16 
(1998), if applicable.  

6.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  
Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purpose of 
this REMAND is to obtain additional information and to 
comply with all due process considerations.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


